Title: To John Adams from Stephen Miller, 1 August 1816
From: Miller, Stephen
To: Adams, John


				
					Respected Sir
					New York 1st Augt. 1816
				
				Being personally unknown to you, I fear that I am chargeable with a breach of decorum in thus addressing a letter to you without a particular introduction; but as no person is at hand to give me a letter, & the object of my enquiry such as few except yourself can answer, I must depend on your goodness for forgiveness.you will probably recollect sir that Soon after the peace of 1763, the King issued a proclamation granting to the Officers and soldiers who served in the war just then ended, certain quantities of land (in proportion to their several grades) to be located on the River Mississipi; many of the Officers of that army have never received their warrants, nor any compensation in lieu of them, nor do they know how or where to apply but it is generally believed that our government is pledged to satisfy those claims—now sir, the object of my troubling you is to enquire whether, at the conclusion of our revolutionary war, or at any period prior or subsequent to that event, the United States became bound by any direct or implied contract to satisfy those claims, or if any provision whatever has ever been made respecting them.—My father Colo: Stephen Miller, late of Milton, was an Officer during the war ending in 1763, he is still living and formerly resided in the house you now occupy, he has never received any advantage from the grant in question, and it is on his account I make this enquiry, and shall esteem it a particular favor in receiving your reply. Permit me again Sir to apologize for intruding on your retirement & to subscribe myself with great respect & consideration your Obt. Servt. 
				
					Stephen Miller
				
				
			